Citation Nr: 1752824	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-39 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent from July 1, 2008, for residuals of a left cortical stroke and middle cerebral artery stenosis with residual right-sided facial weakness.

2.  Entitlement to a compensable disability rating for neurocognitive disorder associated with left cortical stroke and middle cerebral artery stenosis with residual right sided facial weakness prior to November 17, 2016, and an evaluation in excess of 10 percent beginning therefrom.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).
  
The Board remanded the Veteran's appeal for additional development in June 2015, February 2016 and October 2016.

Upon remand, in a July 2017 rating decision, the RO granted service connection for "mild neurocognitive disorder" and assigned a disability rating of 10 percent effective November 17, 2016.  Under the Diagnostic Code (DC) for evaluating residuals of a stroke, the disability should be rated based on residuals after six months.  Here, because the neurocognitive disorder is a residual of the stroke, that issue is part and parcel of this appeal.  See 38 C.F.R. § 4.124a, DC 8009.  

The RO characterized the neurocognitive disorder as "mild neurocognitive disorder," where the term "mild" denotes the severity of the condition.  Because the severity of the condition is at issue in this appeal, the Board has removed that term to avoid preadjudication of the appeal.  This better reflects the nature of the condition as a "neurocognitive disorder" without including the prejudicially leading term regarding the severity of the condition.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006); see also Locklear v. Nicholson, 20 Vet. App. 410, 416 (2006) (any argument that would require VA to provide a predecisional adjudication" must fail.").

As the Board noted in its February 2016 remand, on September 12, 2013, VA received the Veteran's completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  On the form, the Veteran asserted that the service-connected disability that prevents him from securing or following any substantially gainful occupation was arteriosclerotic heart disease, currently rated 60 percent disabling.  Because the service-connected arteriosclerotic heart disease is not included in this appeal, the derivative TDIU claim is likewise not on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  To date, it appears that the RO has still not addressed this issue since the Board's remand.  As such, the issue is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a further review of this matter, but has found that additional evidentiary development is warranted.  

Specifically, after the Board's last remand in February 2016, the RO obtained the Veteran's ongoing VA medical records.  These repeatedly state that the Veteran was being following by Neurology at George Washington University Hospital.  Those records have not been obtained, at least not the more recent records.  

In addition to the general relevancy of those records, a November 2016 VA examiner noted that the Veteran had a brain CT scan at that facility, which had not been transferred to VA.  It must be clear, from an examiner's statements that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, the November 2016 VA examiner's statement indicates that it was a test that would illuminate the medical analysis.  

Accordingly, because the private records are relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

In light of the remand, the Veteran's VA medical records should be updated for the file.

Further, to the extent there is an indication that the disability has undergone an increase in severity since the last VA examination, a new VA examination should be arranged.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment at George Washington University Hospital.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all VA treatment records dated since July 2017.

3.  After completing all actions set forth in paragraphs 1-2, undertake any further action indicated by the development completed, such as obtaining a new VA examination.  Finally, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

